Order filed July 6, 2018.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00530-CV
                                   ____________

      IN THE INTEREST OF J.A., A.A., L.A., D.L.C., JR., CHILDREN


                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2016-06384J


                                     ORDER
      This is an accelerated appeal from a judgment in a parental termination case.
The notice of appeal was filed June 25, 2018. The reporter’s record was due
within 10 days after the notice of appeal was filed. See Tex. R. App. P. 35.1(b);
28.4(a)(1). The record has not been filed.

      Appeals in parental termination cases are to be brought to final disposition
within 180 days of the date the notice of appeal is filed. See Tex. R. Jud. Admin.
6.2(a). The trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed. See Tex. R. App. P. 35.3(c). The trial court must
direct the court reporter to immediately commence the preparation of the reporter’s
record and must arrange for a substitute reporter, if necessary. See Tex. R. App. P.
28.4(b)(1).

      Because the reporter’s record has not been filed timely in this accelerated
appeal, we issue the following order:

      We order Shannon Simmons and Monica Grassmuck, court reporters, to
file their portion of the record in this appeal on or before July 16, 2018. If
Shannon Simmons and Monica Grassmuck do not timely file their portion of the
record as ordered, the court will issue an order requiring them to appear at a
hearing to show cause why the record has not been timely filed and why they
should not be held in contempt of court for failing to file the record as ordered.
Contempt of court is punishable by a fine and/or confinement in jail.



                                  PER CURIAM